DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-10 and 15-16 in the reply filed on 02/08/2022 is acknowledged.  The traversal is on the ground(s) that claim 11 is dependent and necessarily includes the features of the submarine cable as claimed in claim 1 and thus, as claimed, claims 11-14 cannot be used to make another and materially different product.  This is not found persuasive.  Although claim 11 depends on claim 1, it recites a method.  According to MPEP § 806.05(f), if the process as claimed can be used to make another and materially different product, the claimed process and the product made are distinct.  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "a plurality of watertight partitions" as claimed in claim 1 and "insulation system comprises an inner semiconducting layer, a solid insulation layer and an  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, line 3 and Claim 5, lines 1-2, "each stranded conductor" is considered indefinite.  Claim 1 earlier recites "one or more stranded conductors", the phrase including just one stranded conductor.  However, the phrase "each stranded conductor" implies more than one stranded conductor.
 	Claim 1, line 4, "each individual stranded conductor" is unclear to how this relates to "each stranded conductor" cited in line 3 of the claim.
 	Claim 3, lines 1-2; Claim 7, lines 1-2; Claim 8, lines 1-2; Claim 9, lines 1-2; and Claim 10, line 1, "the stranded conductor" lacks antecedent basis.
 	Claim 6, line 1, "the metallic wires" lacks antecedent basis.
 	Claims 2, 4, and 15-16 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsuro (JP 2017-123287).
 	Tatsuro discloses a cable comprising a stranded conductor (10); and an insulation system (20) surrounding the stranded conductor, wherein the stranded conductor, at given intervals of the cable, is compressed across an area to form a plurality of watertight partitions (30) along the length of the cable.  It is noted that since the cable of Tatsuro comprises structure and material as claimed, it can be a submarine power cable (re claim 1).  Tatsuro also discloses that the stranded conductor comprises a number of metallic wires (102) which are bundled together to form a bunch stranding (re claim 3); the area which is compressed has a length .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Arnaudin, Jr. et al. (Arnaudin, 3479446) in view of Tatsuro.
Arnaudin discloses a cable comprising a stranded conductor (11) and an insulation system surrounding the stranded conductor, wherein the insulation system comprises an inner semiconducting layer (14), a solid insulation layer (17) and an outer semiconducting layer (24).
 	Arnaudin does not disclose the stranded conductor, at given intervals of the cable, is compressed across an area to form a plurality of watertight partitions along the length of the cable.
 	Tatsuro discloses a cable comprising a stranded conductor, wherein the stranded conductor, at given intervals of the cable, is compressed across an area (30) to form a plurality of watertight partitions (30) along the length of the cable.
 	It would have been obvious to one skilled in the art to provide a plurality of watertight partitions as taught by Tatsuro along the length of the Arnaudin cable to provide a water stopping structure in the cable.  It is noted that since the modified cable of Arnaudin comprises structure and material as claimed, it can be a submarine power cable.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dreiner et al. (2016/0314874) in view of Tatsuro.

 	Dreiner et al. does not disclose the stranded conductor, at given intervals of the cable, is compressed across an area to form a plurality of watertight partitions along the length of the cable.
 	Tatsuro discloses a cable comprising a stranded conductor, wherein the stranded conductor, at given intervals of the cable, is compressed across an area (30) to form a plurality of watertight partitions (30) along the length of the cable.
 	It would have been obvious to one skilled in the art to provide a plurality of watertight partitions as taught by Tatsuro along the length of the Dreiner et al. cable to provide a water stopping structure in the cable.  It is noted that since the modified cable of Dreiner et al. comprises structure and material as claimed, it can be a submarine power cable.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847